Citation Nr: 1512369	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-10 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a thoracolumbar spine disability, also claimed as an "upper" back disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for varicose veins.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that the RO adjudicated separately the issues of service connection for a thoracic spine disability and an "upper back" disability.  However, the "upper back" is part of the thoracic spine, and the Veteran has not claimed nor submitted evidence pertaining to a neck or cervical spine disability.  Therefore,      the Board has combined the Veteran's spinal service connection claims as one for service connection for disability of the thoracolumbar spine.  Additionally, the Board notes that while the Veteran initially appealed the issues of service connection for hypertension and high cholesterol, she did not perfect an appeal as to those issues in her March 2013 substantive appeal; thus, those issues are not before the Board.  38 C.F.R. §§ 20.200, 20.202.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As for the remaining service connection claims on appeal, further development of the record is necessary.

VA treatment records show current diagnoses of diabetes in June 2010, and an       x-ray finding of degenerative disc disease (DDD) throughout the thoracic spine in September 2010.  That finding was related to the Veteran as DDD "in the upper  part of your back."  Additionally, ongoing VA treatment records show a report of "occasional sinus infections, per history."  Regarding varicose veins, the Board notes that they are an observable condition, and the Veteran's statements as to their presence are accepted as evidence of a current disability for purposes of this remand.

Service treatment records show that in December 1991 and July 1993, the    Veteran had gestational diabetes.  They also show that on a dental treatment health questionnaire signed by the Veteran in January 1990 and February 1992, she reported a history of sinus disease, and in April 1993, she was seen for a claimed sinus infection, though the diagnosis at that time was bronchitis.  The service records also show that the Veteran served as a cook and likely required her to stand for periods of time, to which she attributes her varicose veins.

Based on the foregoing, the Board finds that the low threshold for obtaining a medical opinion under McLendon v. Nicholson, 20 Vet. App. 79 (2006) in this case has been met.  Therefore, remand is necessary to obtain opinions as to whether any current thoracic spine disability, diabetes, sinusitis, or varicose vein disability is related to service. 

Finally, relevant ongoing medical records should also be requested.  38 U.S.C.A.    § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board also notes that upon establishing VA care in June 2010, the Veteran reported prior private medical treatment, including for diabetes, and she also stated in a January 2011 statement that had undergone repair for varicose veins.  However, she has not provided an authorization for the release of those private records, and such should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated her since service for her thoracic spine, diabetes, sinusitis, and varicose veins.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file. In addition, obtain updated relevant VA treatment records. 

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Then, schedule the Veteran for a VA spine examination to determine whether any current thoracic spine disability is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any current thoracic spine disability is causally related to her active duty service, to include a claimed fall on a slippery floor, not being assigned light duty while pregnant, performing 10 mile road marches, and carrying a backpack.

A rationale for any opinion expressed should be set forth.  If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA diabetes examination to obtain an opinion concerning the Veteran's diabetes claim.  The claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.

Following review of the claims file and examination of the Veteran, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current diabetes mellitus is related to any aspect of the Veteran's service, to include diagnoses of gestational diabetes therein.

A rationale for any opinion expressed should be set forth.  If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  Schedule the Veteran for a VA sinus examination to obtain an opinion concerning the sinusitis claim.  The claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any current sinus disability and, if present, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sinus disability is related to any aspect of the Veteran's service, to include treatment for upper respiratory infections therein, or exposure to smoke from oil fires, burning trash, and other fumes during service in the Middle East.

A rationale for any opinion expressed should be set forth.  If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  Schedule the Veteran for a VA vein examination to obtain an opinion concerning the varicose veins claim.  The claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.

Following review of the claims file and examination of the Veteran, the examiner is asked to diagnose any current varicose vein disability and, if present, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current varicose vein disability is related to any aspect of the Veteran's service, to include work as a cook requiring her to stand for long periods of time and while she was pregnant.  

A rationale for any opinion expressed should be set forth.  If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the case should again be reviewed.  If the claims remain denied, then the Veteran and her representative, if any, should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




